DETAILED ACTION
This is a first action on the merits, in response to the claims received 4/13/2020. Claims 1-20 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) file on 4/13/2020 has been considered by the examiner. An initialed copy is attached herewith.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al, (SHEN), (USNO.2018/0366057).
 	As for claim 9, Shen discloses and shows in Fig. 3 a method for preventing over-discharge of a battery connected to a sub-system, comprising: compute a capacity of the battery; compare the computed capacity to a pre-set capacity; determine whether the battery is discharging; activate a stand-by mode (ref’s power saving mode) if the battery is discharging and the computed capacity is less than the pre-set capacity; and upon completion of the stand-by mode, activate a power-down mode (ref’s power-off) if the battery is discharging and the computed capacity is less than the pre-set capacity (par.[0029]).
 	As for claim 11, Shen discloses and shows in Fig. 3 activating the power-down mode comprises preventing current flow from the battery to the sub-system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Noda et al, (Noda), (USNO.2013/0033233).
 	As for claim 10, Shen discloses all limitations, but differs from the claimed invention because he does not explicitly disclose stand-by mode comprises counting an elapsed time until the elapsed time reaches a predetermined value.
Noda discloses stand-by mode comprises counting an elapsed time until the elapsed time reaches a predetermined value (par.[0174,0183])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Shen by using stand-by mode comprises counting an elapsed time until the elapsed time reaches a predetermined value for advantages such as provide and efficient transition (par.[0183]), as taught by Noda.
  Allowable Subject Matter
Claims 1-8,12,13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1: An apparatus capable of connecting to a battery and a sub-system, comprising: a fuel gauge circuit comprising: a memory configured to store known battery characteristics and a pre-set capacity value; a timer configured to generate a time count value; a sub-circuit configured to compute a capacity of the battery; and a processor in communication with the voltage detector, the memory, the sub- circuit, and the timer; wherein the processor is configured to: compare the computed capacity to the pre-set capacity; enable the timer if the computed capacity is less than the pre-set capacity; and generate a first control signal when the timer reaches a predetermined time count value; and a switch connected between the battery and the sub-system, wherein the switch opens in response to the first control signal, in combination with the remaining limitations of independent claims.
  	Claim 12: wherein determining whether the battery is discharging comprises: measuring a voltage of the battery; determining an open circuit voltage value based on the computed capacity; and comparing the measured voltage and the open circuit voltage value.  
 	Claim 13:  determining whether the battery is charging, comprising: measuring a voltage of the battery; determining an open circuit voltage value based on the computed capacity; and comparing the measured voltage and the open circuit voltage value.
Claim 15:  A system, comprising: a battery selectively connected to: a first sub-system via a first switch; and a second sub-system via a second switch; and a fuel gauge circuit connected to the battery and comprising: a memory configured to store known battery characteristics and a pre-set capacity value; a timer configured to generate a time count value; a sub-circuit configured to compute a capacity of the battery; and a processor in communication with the voltage detector, the memory, the sub- circuit, and the timer; wherein the processor is configured to: compare the computed capacity to the pre-set capacity; enable the timer if the computed capacity is less than the pre-set capacity and the battery is discharging; open the first switch when the timer reaches a first predetermined time count value; and open the second switch when the timer reaches a second predetermined time count value, in combination with the remaining limitations of independent claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859